 1

 2

 3

 4

 5

 6                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 7                                       AT SEATTLE

 8    ROBERT ALLEN STANARD,

 9                                  Plaintiff,            Case No. C19-0017-JLR-MAT

10           v.
                                                          ORDER GRANTING MOTION TO
11    SPECIAL INVESTIGATIVE AGENT                         EXTEND DEADLINE TO FILE A
      NOLAN, et al.,                                      RESPONSIVE PLEADING
12
                                    Defendants.
13

14          This is a civil rights action brought under Bivens v. Six Unknown Federal Narcotics Agents,

15   403 U.S. 388 (1971). This matter comes before the Court at the present time on the motion of the

16   United States to extend the deadline for defendants to file a responsive pleading to plaintiff’s

17   complaint. The United States indicates in its motion that the extension is necessary to allow the

18   individual defendants time to obtain representation in this matter. Plaintiff has not opposed the

19   motion. The Court, having reviewed the United States’ motion, and the balance of the record,

20   hereby ORDERS as follows:

21          (1)     The United States’ motion to extend the deadline for defendants to file a responsive

22   pleading (Dkt. 10) is GRANTED. The individual defendants shall file a responsive pleading in

23   this action not later than May 20, 2019.

     ORDER GRANTING MOTION TO
     EXTEND DEADLINE TO FILE A
     RESPONSIVE PLEADING - 1
 1          (2)    The Clerk is directed to send copies of this Order to plaintiff, to counsel for the

 2   United States, and to the Honorable James L. Robart.

 3          DATED this 22nd day of April, 2019.

 4

 5                                                      A
                                                        Mary Alice Theiler
 6                                                      United States Magistrate Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     ORDER GRANTING MOTION TO
     EXTEND DEADLINE TO FILE A
     RESPONSIVE PLEADING - 2
